Case 1:17-cv-01338-AJT-JFA Document 332 Filed 01/15/21 Page 1 of 3 PageID# 19471




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

                                                       Master File No. 1:17-cv-1338-AJT-JFA
  IN RE WILLIS TOWERS WATSON PLC
                                                       CLASS ACTION
  PROXY LITIGATION




                            NOTICE OF WAIVER OF HEARING

        Please take notice that The Regents of the University of California waive any hearing on

 its Motion for Preliminary Approval of Settlement.
Case 1:17-cv-01338-AJT-JFA Document 332 Filed 01/15/21 Page 2 of 3 PageID# 19472




 Dated: January 15, 2021                 Respectfully submitted,
                                         /s/ Susan R. Podolsky
                                         Susan R. Podolsky (Va. Bar No. 27891)
                                         LAW OFFICES OF SUSAN R. PODOLSKY
                                         1800 Diagonal Road, Suite 600
                                         Alexandria, Virginia 22314
                                         Telephone: (571) 366-1702
                                         Facsimile: (703) 647-6009
                                         spodolsky@podolskylaw.com

                                         Local Counsel for Lead Plaintiff and
                                         Court-Appointed Class Representative The
                                         Regents of the University of California

                                         BERNSTEIN LITOWITZ BERGER
                                          & GROSSMANN LLP

                                         Salvatore J. Graziano (pro hac vice)
                                         John Rizio-Hamilton (pro hac vice)
                                         Rebecca E. Boon (pro hac vice)
                                         1251 Avenue of the Americas
                                         New York, New York 10020
                                         Telephone: (212) 554-1400
                                         Facsimile: (212) 554-1444
                                         sgraziano@blbglaw.com
                                         johnr@blbglaw.com
                                         rebecca.boon@blbglaw.com

                                         Counsel for Lead Plaintiff and Court-
                                         Appointed Class Representative The Regents of
                                         the University of California, and Class Counsel
                                         for the Class
Case 1:17-cv-01338-AJT-JFA Document 332 Filed 01/15/21 Page 3 of 3 PageID# 19473




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 15th day of January 2021, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system, which will then send a notification of such

 filing (NEF) to all counsel of record.


                                                    /s/ Susan R. Podolsky
                                                    Susan R. Podolsky (Va. Bar No. 27891)
